459 So.2d 883 (1984)
Ex parte Edna PATTERSON.
In re Edna PATTERSON
v.
Robert BYRD.
83-549.
Supreme Court of Alabama.
September 28, 1984.
Stephen J. Flynn and James F. Barter, Jr. of Diamond & Flynn, Mobile, for petitioner.
James P. Green of Brown, Hudgens, Richardson, Whitfield & Gillion, Mobile, for respondent.
ALMON, Justice.
The facts set out in the opinion of the Court of Civil Appeals, 459 So.2d 881, show that the jury awarded damages in an amount less than plaintiff's special damages. See footnote 1 to the opinion of the Court of Civil Appeals. Furthermore, the verdict did not include an amount sufficient to make any compensation for pain and suffering. The judgment of the Court of Civil Appeals is therefore reversed and the cause remanded on the authority of McCain v. Redman Homes, Inc., 387 So.2d 809 (Ala.1980); Bibb v. Nelson, 379 So.2d 1254 (Ala.1980); and Stone v. Echols, 351 So.2d 902 (Ala.1977).
REVERSED AND REMANDED.
On remand, Ala.Civ.App., 459 So.2d 883.
TORBERT, C.J., and MADDOX, FAULKNER, SHORES, EMBRY and ADAMS, JJ., concur.